Gardner, Presiding Judge.
The Supreme Court of Georgia having reversed the judgment of this court (Citizens & Southern Nat. Bank v. Johnson, 214 Ga. 229, 104 S. E. 2d 123), the judgment of reversal rendered originally by this court (Johnson v. Citizens & Southern Nat. Bank, 97 Ga. App. 200, 102 S. E. 2d 680), is hereby vacated, and the judgment of the trial court is affirmed in conformance to the rulings and judgment of the Supreme Court.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.